— In an action, inter alia, to enjoin defendant from depriving plaintiff of staff membership and privileges at Lydia E. Hall Hospital, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Becker, J.), dated October 27, 1982, as denied his motion for a preliminary injunction. Appeal dismissed as moot, with $50 costs and disbursements. At oral argument this court was informed that the complaint in this action has been dismissed upon the granting of defendant’s motion pursuant to CPLR 3211 (subd [a], par 7). Since no action is presently pending, the appeal from the order denying a motion for a preliminary injunction is moot. Mollen, P. J., Damiani, Lazer and Mangano, JJ., concur.